Citation Nr: 0419514	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-12 121	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc 
disease with right groin pain secondary to service-connected 
fracture of the left patella with total knee replacement.

2.  Entitlement to service connection for residuals of a 
stroke secondary to service-connected fracture of the left 
patella with total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  (The veteran appeared for 
a hearing at the RO in February 2000, which the Board 
construes as a notice of disagreement with the denial of 
service connection for disc disease, and his representative 
filed a request for reconsideration in July 2000, after 
receipt of a May 2000 statement of the case, which the Board 
construes as a substantive appeal.)  The veteran has also 
appealed from an April 2002 decision by the Cleveland, Ohio, 
RO that denied service connection for residuals of a stroke 
secondary to left knee disability.


FINDINGS OF FACT

1.  The veteran's lumbosacral disc disease with right groin 
pain was not caused or made worse by the service-connected 
fracture of the left patella with total knee replacement.  

2.  A stroke was not caused or made worse by the service-
connected fracture of the left patella with total knee 
replacement.  




CONCLUSIONS OF LAW

1.  Lumbosacral disc disease with right groin pain is not 
proximately due to or the result of the service-connected 
fracture of the left patella with total knee replacement.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§3.310 (2003).

2.  A stroke was not proximately due to or the result of the 
service-connected fracture of the left patella with total 
knee replacement.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran maintains that his low back problems and 
residuals of a stroke are not the result of direct service 
incurrence but are the result of his service-connected left 
total knee replacement.  He maintains that after he underwent 
left knee replacement surgery, he has had a leg length 
discrepancy that has interfered with his ability to ambulate 
and that he has consequently had an increase in low back 
pain.  With regards to his residuals of a stroke, he contends 
that two to three months after his left knee replacement 
surgery, he experienced left foot drop, left leg weakness, 
difficulties with balance, and spasms of his left upper 
thigh.  The veteran maintained that he would frequently trip 
and fall.  

I.  Factual Background

The evidence of record is substantially as follows.  Post-
service VA and private treatment reports, dated from April 
1954 to February 2003, reflect that in February 1998, the 
veteran underwent a left total knee arthroplasty at a private 
facility.  A review of the discharge summary report reflects 
that the surgery was performed without complications.  The 
post-operative course was noted to have been unremarkable.  
The veteran was discharged in a stable and satisfactory 
condition.  Subsequent treatment reports reflect that 
beginning in August and September 1998, the veteran 
complained of having pain in his right hip and back after he 
had lifted a heavy object.  When seen in a VA outpatient 
clinic in September1998, he complained of pain in his right 
posterior thigh and of tingling in his right foot, which was 
in all the toes and a little bit on the plantar surface.  The 
veteran's most intense pain was noted to have been in his 
thigh, but he also had some calf pain and posterior gluteal 
pain.  He denied having any back pain.  The veteran stated 
that the pain increased with sitting and that it was relieved 
with movement.

When seen at a private facility in October 1998, it was noted 
that the veteran had a long history of left anterior thigh 
pain and weakness involving the right lower extremity.  It 
was noted that the veteran had undergone a total knee 
replacement on the left and that he still had a persistent 
pain involving the distal thigh.  The veteran also complained 
of weakness in the right lower extremity and after an 
evaluation, he was found to have herniated disks at two 
different levels.  An impression of far lateral disk 
herniation, L4-5 on the left and free fragment of disk, L5-S1 
on the right were entered.  In late October 1998, the veteran 
underwent a L5-S1 microdiskectomy on the right and a L4-5 far 
lateral microdiskectomy on the left at a private facility.  
After the surgery, post-operative diagnoses of herniated 
nucleus pulposus on the right with a free fragment at L5-S1 
and far lateral herniated nucleus pulposus at L 4-5 on the 
left were entered.  

Private treatment reports, dated in mid-November 1998, 
reflect that the veteran had undergone surgery two and one-
half weeks earlier, that he had definite weakness of his left 
foot in dorsiflexion and weakness of extension of the left 
great toe, and decreased sensation along the lateral aspect 
of his left knee as compared to the right.  An impression of 
left foot drop, weakness, was recorded.  

A January 1999 VA outpatient report reflects that a physician 
indicated that the veteran's disk and disk surgery were 
unrelated to "the knee."

When examined by VA in June 1999, the veteran indicated that 
he had undergone a left total knee replacement in February 
1998.  He related that as a result of the surgery, his left 
leg was shortened and that he had some tripping or catching 
of the toes.  The VA examiner noted that the veteran had had 
a herniated disc and that he underwent a microdiscectomy of 
the right L5-S1 and L4-5.  The examiner noted that the 
veteran had some weakness in the left foot as a result of the 
1998 back surgery.  After a physical evaluation of the 
veteran, wherein the examiner noted that there was no 
evidence of any leg length discrepancy upon measurement from 
the anterior-superior iliac spines, a diagnosis of left total 
knee replacement was entered.  The examiner noted that the 
veteran had recovered and that his symptoms had remained 
stable over tine. 

A September 1999 VA progress report reflects that the veteran 
reported having back problems after his total left knee 
replacement.  The examiner advised the veteran that the 
problems he was having with his back could have been related 
to the late effects following his knee replacement surgery.  
A VA X-ray bone length examination, performed in November 
1999, revealed no definite overall leg-length discrepancy at 
the level of the iliac crests, hips or knees, despite an 
apparent eight millimeter loss of height at the level of the 
left ankle joint.  Other pertinent findings included 
indwelling left total knee arthroplasty and minimal 
degenerative narrowing of the right hip joint.  An X-ray of 
the right pelvis, also performed by VA in November 1999, 
revealed non-specific eight millimeter cystic focus in the 
area of the right sacral "ala" and medial ilium, minimal 
parasymphyseal sclerosis, which was suggestive of osteitis 
condensans pubis, probable prostatic calcifications, minimal 
degenerative narrowing of the right hip joint, posterior 
neural arch defects at L5-S1 that were thought to have been a 
minor congenital anomaly and/or the result of previous 
surgery, and mild hypertrophic degenerative changes of the 
lumbar spine with the suggestion of mild levo-convex 
scoliosis of mid-lumbar spine (which was noted to have been 
incompletely included on X-ray).  VA X-rays of the right hip, 
performed in November 1999, showed minimal negative narrowing 
of the right hip joint, minimal changes of osteitis 
condensans pubis and probable prostatic calcifications.  

The veteran was examined by VA in November 1999 by the same 
examiner who had performed the June 1999 examination.  The 
examiner reported that he had reviewed the veteran's claims 
file prior to the examination, to include the appellant's 
history with respect to his low back, which is consistent 
with that previously reported in this decision.  The examiner 
noted that a VA outpatient report, dated January 28, 1999, 
included an impression by a VA examiner that the veteran's 
disk and disk surgery were unrelated to the left knee 
surgery.  The veteran complained of having low back pain 
across the entire lumbar area, which was more prominent on 
the right.  He denied any leg radiation or numbness.  The 
veteran indicated that he would catch his left toe on the rug 
at home and that he would drag the toe or trip over things.  
The veteran reported having some left foot weakness after the 
disk surgery, but that was noted to have improved on 
subsequent follow-up examinations.  After a physical 
evaluation of the veteran, diagnoses of left total knee 
replacement and herniated disk with surgical treatment were 
entered. 

It was the opinion of the November 1999 VA examiner that the 
veteran's left knee surgery did not cause the herniated disk, 
and that the back pain was a residual of the back surgery, 
which was not necessitated by the left knee problem.  In 
support of his conclusion, the examiner indicated that the 
there had been no mention of back pain until the Autumn of 
1998, when the veteran reported having radicular-type 
symptoms.  In light of another VA physician's opinion that 
the veteran's back and knee pain were unrelated, insufficient 
medical evidence in the claims file to link the back pain and 
left knee surgery, and the fact that a herniated disc was not 
known to have been a surgical complication of an 
arthroplasty, the VA examiner concluded that it was less 
likely that the veteran's back and right leg pain were due to 
the left knee replacement.  The examiner also entered a 
diagnosis of right groin pain, which was noted to have been a 
residual of the herniated disc.  The examiner also concluded 
that there were insufficient findings on examination to 
conclude that the groin pain was secondary to the knee 
problem.  The examiner did not find any significant leg 
length discrepancy and, it was his opinion, that the 
veteran's gait disturbance was more related to an unrelated 
balance problem.  

During a February 2000 RO hearing, the veteran gave testimony 
with respect to the issues on appeal, which is consistent 
with that previously reported in this decision.  

In February 2000, another VA physician indicated that the 
veteran's gait change could have possibly aggravated his back 
pain but that it was not a direct cause.  The VA physician 
indicated that he was unsure of exactly what the cause of the 
veteran's back problems was.  

A July 2000 private magnetic resonance imaging scan (MRI) of 
the brain reflects that the veteran reported having dizziness 
with a gait disturbance.  An impression of a single lesion 
along the cortex of the left posterior frontal lobe which had 
features that were most consistent with a subacute infarct, 
at least ten days of age.  No other abnormalities were 
reported.  A private bilateral carotid ultrasound, performed 
in October 2000, reflect that the veteran had a history of a 
cerebrovascular accident (CVA).  Conclusions of minimal 
atheromatous plaque in both carotid bifurcations and no 
evidence of any significant stenosis were recorded.  

A July 2000 VA outpatient report reflects that the left leg 
was approximately one-half inch longer than the right leg.  
An impression of joint pain-left leg was recorded.  The 
examiner opined that after the left knee surgery, the veteran 
had experienced increased difficulty with discomfort in his 
back.  The examiner felt  that the veteran's back problems 
were directly related to his service-connected "knee" 
injury and that the low back should be service connected.  In 
June 2001, the same VA examiner provided reasons and bases 
for his July 2000 opinion.  After having reviewed the 
veteran's claims file, the examiner reiterated that the 
veteran had undergone a total knee replacement, which had 
resulted in a leg length discrepancy which had caused the 
appellant's low back and groin pain.  The examiner also 
indicated that the veteran had reported being unable to lift 
his left foot since his knee surgery which, in turn, had 
caused him to trip.  The veteran also indicated that he had 
had difficulty tying his shoes, putting on his pants and 
difficulty getting in and out of bed.  He described having 
constant back pain, which was an eight out of ten, on a scale 
of one to ten, and left leg muscle spasms.  Overall, it was 
the opinion of the VA examiner in June 2001 that the veteran 
had aggravation of back pain as a direct result of his knee 
replacement surgery.  

With regards to the veteran's cerebrovascular accident, the 
VA examiner in June 2001 noted that the veteran had had 
difficulty with his balance and that he had used "guides" 
to hang onto things.  The examiner indicated that the 
veteran's balance problem might have developed as a result of 
an apparent stroke that he had sustained sometime during the 
left knee replacement surgery.  It was the opinion of the VA 
examiner in June 2001, that since the veteran's CVA occurred 
around that time of "the surgery" and was related to his 
surgical procedure at least temporally, he believed that the 
veteran should be considered for reevaluation of his service-
connected status.  A diagnosis of development of a CVA 
following knee replacement surgery was entered.  

An April 2001 VA outpatient report reflects an assessment of 
post-cerebrovascular accident (CVA), etiology undetermined.  

When evaluated by VA in December 2001, the examiner indicated 
that he had reviewed the claims file prior to the 
examination.  After a physical evaluation of the veteran, a 
diagnosis of degenerative lumbosacral disc disease, status-
post L4-5 and L5-S1 discectomy was entered.  It was the 
opinion of the VA examiner that the back pain was neither 
related to nor worsened by the left knee condition as 
evidence by X-ray reports in the medical records which were 
negative for any significant difference in leg length in the 
lower extremities.  With regards to the veteran's CVA, the 
examiner noted that the July 2000 MRI report and the reports 
of the left knee replacement surgery and back surgery were 
unremarkable for any post-operative evaluation.  It was the 
opinion of the examiner that it was not likely that the CVA 
was related to event which occurred during the left knee 
replacement surgery. 

In a January 3003 follow-up opinion to his July 2000 and June 
2001 examinations, the veteran's VA physician indicated that 
he had treated the appellant for his low back pain since 
September 1999.  The examiner related that following the 
veteran's left knee replacement surgery, he had a leg length 
discrepancy which was corrected with a shoe lift.  The 
examiner noted that upon physical evaluation of the veteran 
in June 2000, that there was a one-half inch difference 
between the appellant's legs.  The examiner concluded that it 
was as likely as not that the veteran's knee replacement 
surgery had led to his lower back problem because of the 
changes that had occurred with his ambulation capabilities 
and lower back mechanics. 

II.  Analysis

With respect to the contention that service connection is 
warranted for low back disability on a secondary basis, the 
record shows that beginning in August and September 1998, the 
veteran began to experience an increase in back pain and 
right lower extremity pain, with difficulty in gait and 
ambulation.  In addition, the record reflects that there are 
several VA opinions both for and against the veteran's claim.  
In this regard, VA examiners concluded in January and 
November 1999, and in December 2001 that the veteran's back 
complaints were unrelated to the left knee replacement 
surgery.  The VA examiner in November 1999 concluded that it 
was less likely that the veteran's back and right leg pain 
were due to the left knee replacement based on the fact that 
there was insufficient medical evidence in the claims files 
to link the veteran's back pain and left knee surgery, that a 
herniated disc was not known to have been a surgical 
complication of an arthroplasty and that X-ray evidence was 
negative for any leg length discrepancy.  In contrast, a VA 
physician, who had treated the veteran since September 1999, 
concluded in opinions dated in July 2000, June 2001 and 
January 2003, that the appellant had a length discrepancy of 
one-half inch following his left knee replacement surgery 
that had caused changes in his ambulation and low back 
mechanics.  Thus, it was as likely as not that the veteran's 
low back problems were directly related to his service-
connected left knee replacement surgery.  

All of aforementioned VA physicians based their opinions on a 
review the claims file and a physical evaluation of the 
veteran.  Despite the considered opinion of the VA physician 
who provided medical opinion that favors the veteran's claim, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for lumbosacral disc 
disease and right groin pain on a secondary basis.  The 
salient point to be made is that this physician's opinion was 
based on a leg-length discrepancy; however, no such 
discrepancy due to the left knee disability was ever 
confirmed.  In fact, radiological study was undertaken in 
November 1999 for the very purpose of determining whether the 
knee problem and surgery had caused a discrepancy in length.  
None was found.  There was no difference at the hip or knee 
levels.  An 8-millimeter difference was noted at the ankle 
level, but this was not attributed to the knee surgery.  For 
this reason, and because the physician who provided the 
favorable opinion based his conclusion on a leg-length 
discrepancy due to the left knee, which was not confirmed, 
the Board gives less evidentiary weight to this physician's 
opinion.  The December 2001 opinion, on the other hand, is 
supported by the record, including the absence of leg-length 
discrepancy due to knee disability.  As noted by the 
examiner, the radicular symptoms did not occur until months 
after the knee surgery, and only after the veteran engaged in 
heavy lifting.  Additionally, absent the leg-length 
discrepancy due to knee disability, there was no suggestion 
of worsening of the back disability due to service-connected 
knee disability.  The December 2001 examiner specifically 
found that this was a reasonable conclusion, and the Board 
agrees.  As for the right groin pain, it has been opined that 
this was due to the back disability, which, for the reasons 
already enunciated, was not caused or made worse by the 
service-connected knee disability.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for lumbosacral disc disease with 
right groin pain.

Turning to the claim of service connection for residuals of a 
stroke, which the veteran maintains are the result of his 
service-connected left knee replacement surgery, the Board 
finds that the preponderance of the evidence is against this 
claim too.  As with the back claim, the record reflects that 
there are VA opinions both for and against the veteran's 
claim.  Although the veteran's private physician indicated in 
a June 2001 opinion that the veteran's residuals of a stroke 
are related to his left knee replacement surgery, a review of 
the medical evidence reveals that the veteran's vascular 
accident likely occurred in July 2000, almost two and a one-
half years after the left knee replacement surgery.  Indeed, 
the July 2000 MRI report of the brain reflects that the 
injury was subacute and not chronic.  In addition, a review 
of the left knee replacement and back surgery reports, dated 
in February and October 1998, respectively, reflect that 
there were no complications as a result of either surgery.  
Indeed, a VA examiner in December 2001, who had reviewed the 
pertinent evidence of record, pointed out the aforementioned 
facts and opined that it was not likely that the veteran's 
CVA was related to events which occurred during the left knee 
replacement surgery.  Although there is a medical opinion 
that favors the veteran's claim, this opinion was based on 
the premise that the vascular accident occurred around the 
same time as the knee surgery.  As noted above, this premise 
is not supported by the evidence of record.  Consequently, 
the Board gives this opinion less weight and finds that the 
opinion against the claim is more persuasive, primarily 
because it was based on a more accurate depiction of what 
happened chronologically.  

Finally, the Board notes that the veteran's own statements  
to the effect that his back and stroke residuals were 
etiologically related to the service-connected left knee 
replacement surgery are of no probative value since lay 
persons such as the veteran are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  

The Board has considered the final regulations that VA issued 
to implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001); VAOPGCPREC 7-2003.  A discussion of the pertinent 
VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in July 2001.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claims on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  In 
particular, the July 2001 letter informed the veteran of what 
was required to substantiate his claim.  The letter advised 
the veteran that VA must make reasonable efforts to assist 
him in getting evidence, including such things as medical 
records, employment records, or records from Federal 
agencies.  In a Statement in Support of Claim, dated in July 
2001, the veteran indicated that he had only sought treatment 
for his disabilities through VA and that he did not have any 
additional evidence to submit in support of his claims.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this 
case, there is no outstanding evidence to be obtained, either 
by VA or the veteran.  Taken together, the Board is persuaded 
that there is no reasonable possibility that further 
development would unearth any additional evidence helpful to 
the veteran.  This is especially so given that there are VA 
opinions of record regarding the specific medical questions 
at issue.  Therefore, further development under the VCAA 
would serve no useful purpose.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for lumbosacral disc disease with right 
groin pain as secondary to service-connected fracture of the 
left patella with total knee replacement is denied.

Service connection for residuals of a stroke as secondary to 
the service-connected fracture of the left patella with total 
knee replacement is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



